Title: To Thomas Jefferson from William Thomson, 30 January 1804
From: Thomson, William
To: Jefferson, Thomas


               
                  Manchester 30th Jany 1804.
               
               I take the Liberty, Sir, of presenting you with a copy of the letters of Curtius, written by John Thomson of Petersburg. Perhaps the affection of a brother, may render him blind to the imperfections of this little work, yet he flatters himself, you will esteem it worthy the small space it shall occupy in your Library—The present edition contains a concise account of the life of the Author, written by his friend Mr. Hay. It contains but few incidents which can interest, for he had scarcely placed his foot on the threshold, when the door was closed forever on him. In soliciting your acceptance of this copy, I feel myself justified, under the belief that the works of genius are always acceptable to you, but more especially, those which are the productions of our own country. I am, Sir, with great respect, yours,
               
                  William Thomson
               
            